UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6481



In Re:   ARTHUR W. PRIVOTT,

                                                          Petitioner.




                 On Petition for Writ of Mandamus
                        (CR-98-5; CA-99-73)


Submitted:   August 25, 2005             Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arthur W. Privott, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Arthur   J.   Privott   petitions    for   writ   of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.        He seeks an order from this court

directing the district court to act.            Our review of the docket

sheet reveals that the district court denied Privott’s § 2255

motion on March 29, 2005.     The judgment was filed on April 5, 2005,

with copies mailed to his counsel.*             Accordingly, because the

district court has recently decided Privott’s case, we grant leave

to proceed in forma pauperis but deny the mandamus petition as

moot.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




     *
      Counsel filed a notice of appeal in the district court on
April 14, 2005, and Privott’s appeal is docketed as Case No. 05-
6674.

                                    - 2 -